Opinion filed August 30, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-17-00336-CR
                                    __________

                     ALFRED REID DREW, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 16039


                      MEMORANDUM OPINION
      The jury convicted Appellant, Alfred Reid Drew, of the offense of burglary
of a building and assessed his punishment at confinement for two years in a state jail
facility and a fine of $10,000. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present in this appeal. Counsel provided Appellant with a copy
of the brief, a copy of the motion to withdraw, and a motion for pro se access to the
appellate record.1 Counsel advised Appellant of his right to review the record and
file a response to counsel’s brief. Counsel also advised Appellant of his right to file
a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Although Appellant requested and received an extension of time to file a pro
se response to counsel’s Anders brief, Appellant has not filed a response. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit and should be dismissed.2
See Schulman, 252 S.W.3d at 409.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 30, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J. 3

Willson, J., not participating.


        1
        We note that Appellant filed that motion in this court and that the clerk of this court provided
Appellant with a copy of the clerk’s record and the reporter’s record.
        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2